Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 1 of 7

FILED

APR -2 2020

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbta

 

IN RE: EXTENSION OF POSTPONED Standing Order No. 20-19 (BAH)
COURT PROCEEDINGS IN STANDING
ORDER 20-9 AND LIMITING COURT Chief Judge Beryl A. Howell

OPERATIONS IN EXIGENT
CIRCUMSTANCES CREATED BY THE
COVID-19 PANDEMIC

 

 

ORDER

Upon consideration of current circumstances relating to the ongoing Coronavirus Disease
2019 (COVID-19) pandemic, including the ongoing circumstances set out in this Court’s prior
Standing Order, Jn Re: Court Operations In Exigent Circumstances Created By The Covid-19
Pandemic, Standing Order No. 20-9 (BAH) (March 16, 2020), {{ (a)-(f), and supplemented by:
(g) the “stay-at-home” orders issued by the Mayor of the District of Columbia and the Governors
of Maryland and Virginia on March 30, 2020, which orders require residents to remain at home
unless engaged in essential activities, reflecting the seriousness of the pandemic in this region as
of this date; (h) an announcement by the President of the United States, on March 29, 2020, that
social distancing guidelines will remain in effect at least until the end of April?; and (i) other

restrictions placed on public gatherings and the closing of all non-essential businesses by the

 

| Stay Home DC, OFFICE OF THE MAYOR OF THE DISTRICT OF COLUMBIA,
https://coronavirus.dc.gov/stayhome (last visited Apr. 1, 2020); As COVID-19 Crisis Escalates in Capital Region,
Governor Hogan Issues Stay at Home Order Effective Tonight, OFFICE OF THE GOVERNOR OF MARYLAND,
https://governor.maryland.gov/2020/03/30/as-covid-1 9-crisis-escalates-in-capital-region-governor-hogan-issues-
stay-at-home-order-effective-tonight/ (last visited Apr. 1, 2020); Temporary Stay at Home Order Due to Novel
Coronavirus (COVID-19), OFFICE OF THE GOVERNOR OF THE COMMONWEALTH OF VIRGINIA,

https://www. governor. virginia.gov/media/governorvirginiagov/executive-actions/EO-55-Temporary-Stay-at-Home-
Order-Due-to-Novel-Coronavirus-(COVID-19).pdf (last visited Apr. 1, 2020).

7 Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-
19) Outbreak, OFFICE OF THE PRESIDENT OF THE UNITED STATES, https://www. whitehouse.gov/presidential-
actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid- 19-outbreak/ (last

visited Apr. I, 2020).

20-19
Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 2 of 7

Mayor of the District of Columbia and other local jurisdictions, reflecting the seriousness of the

need to combat the community spread of the virus; it is hereby ORDERED:

l.

Court Operations. The U.S. District and Bankruptcy Courts for the District of
Columbia will remain OPEN but with LIMITED OPERATIONS to support essential
functions in criminal, civil and bankruptcy matters in a manner to ensure public safety,
public health and welfare, with additional details regarding Clerk’s Office operations
described, infra in paragraph 8. The criminal duty Magistrate Judge will continue to
conduct proceedings, including initial appearances in this Court following arrest and
detention hearings, as necessary, utilizing videoconferencing and teleconferencing
capabilities for detained defendants, as authorized by this Court’s Standing Order, Jn Re:
Use Of Video Teleconferencing And Teleconferencing For Certain Criminal And
Juvenile Delinquency Proceedings, Standing Order No. 20-17 (March 29, 2020).

Jury Trials and Grand Jury Sessions and Impanelments. All civil and criminal petit
jury selections and jury trials scheduled to commence before June 11, 2020, and grand
jury sessions and impanelments scheduled before that date, are POSTPONED and
CONTINUED pending further Order of the Court.

Speedy Trial Act Exclusion For Postponed Criminal Trials. In Standing Order 20-
09, this Court found that, due to the exigent circumstances created by the COVID-19
pandemic and, in particular, the Court’s reduced ability to obtain an adequate spectrum
of prospective jurors due to juror concerns regarding health and safety, the time period
from March 17, 2020 through May 11, 2020 would be excluded in criminal cases,
under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., because the ends of justice served

by the continuances needed to protect public health and safety and the fair trial rights of
Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 3 of 7

the defendant outweighed the best interests of the public and any defendant’s right to a
speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). See Standing Order 20-09, {[ 3.

Due to the seriousness of the ongoing situation, as detailed in (a) through (i) above, and
because failure to postpone jury trials until at least June 11, 2020 would likely make
continuation of the case impossible or result in a miscarriage of justice, see 18 U.S.C.

§ 3161(h)(7)(B)(i), the Court now finds that the additional time period from May 11,
2020 through June 11, 2020, is also excluded under the Speedy Trial Act as the ends of
justice served by the continuances to protect public health and safety and the fair trial
rights of the defendant outweigh the best interests of the public and any defendant’s right
to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). The presiding Judge in any
criminal case for which a trial is postponed under this Order may make any additional
findings and exclude additional time, as necessary and appropriate, regarding the
scheduling of any new date for trial.

Other Proceedings. All other civil, criminal and bankruptcy proceedings in this Court,
including court appearances, non-jury trials, hearings, settlement conferences, and
misdemeanor, traffic and petty offense dockets, scheduled to occur before June 1, 2020
are POSTPONED and will be scheduled for a later date, unless the presiding Judge in an
individual case issues an order after the date of this Order directing that a particular
proceeding will be held by teleconference or videoconference on or before June 1, 2020.
Speedy Trial Act Exclusion for Postponed Proceedings Other than Trial in
Criminal Cases, In Standing Order 20-09, this Court found that due to the exigent
circumstances created by the COVID-19 pandemic, the time period from March 17,

2020 through April 17, 2020 would be excluded in criminal cases, under the Speedy
Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 4 of 7

Trial Act, 18 U.S.C. § 3161 et seq., as the Court found that the ends of justice served by
the continuances to protect public health and safety outweighed the best interests of the
public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).
See Standing Order 20-09, § 5. Due to the considerations (a) through (i) above, and
because failure to postpone criminal case proceedings other than trials until at least June
1, 2020 would likely make continuation of the case impossible or result in a miscarriage
of justice, see 18 U.S.C. § 3161(h)(7)(B)(i), the Court finds, as to criminal proceedings
further postponed under paragraph 4, that the time period from April 17, 2020 through
June 11, 2020 also will be excluded as the Court finds that the ends of justice served by
these additional continuances to protect public health and safety outweigh the best
interests of the public and any defendant’s right to a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A). The presiding Judge in any criminal case for which a proceeding is
postponed under this Order may make additional findings and exclude additional time, as
necessary and appropriate, regarding the new date for such proceeding.

Speedy Trial Act Exclusion For Filing of Indictments. Due to the considerations (a)
through (i) above, which makes it “unreasonable to expect return and filing of [an]
indictment within the period specified in section 3161(b),” 18 U.S.C.

§ 3161(h)(7)(B)(iii), and the unavailability of a grand jury in this district arising from the
suspension of grand jury sessions in the interest of public health and safety, see supra { 2
and Standing Order 20-9, § 4, the 30-day time period for filing an indictment, under 18
U.S.C. § 3161(b), which previously had been TOLLED for the time period from March
17, 2020 through April 17, 2020 by Standing Order 20-09, is further TOLLED until

June 11, 2020. See also 18 U.S.C. § 3161(h)(7)(A). To ensure that this finding applies
Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 5 of 7

solely to those criminal cases in which the government intends to seck an indictment, the
government shall file bi-weekly status reports in all criminal matters in which an
indictment is delayed due to the absence of a sitting grand jury. If, after initiating a
criminal case by obtaining a complaint, the government determines that it does not
intend to seek an indictment, the government shall immediately file a motion to dismiss
the pending complaint.

Statute of Limitations Unaffected. This Order does not toll any applicable statute of
limitations.

Limited Clerk’s Office Operations. The operations of the Clerk’s Office are continuing

 

but have been limited to support essential functions in criminal, civil and bankruptcy
matters in a manner that ensures public safety, public health and welfare. Limited
operations are as follows, with further details and updates available on the Court’s
website:

a. Public Access. The public has no access to the Clerk’s Office intake counters or
public terminals inside the courthouse.

b. Electronic Filing Ongoing. Electronic filing through the Federal Judiciary’s Case
Management/Electronic Case Filing (CM/ECF) system is available.

c. Filings by Pro Se (Self-Represented) Litigants. Pro Se litigants may submit filings to
the Court either (1) by sending the filing via email to the Court’s email address:
dedml_intake(@dcd.uscourts.gov; or (2) by date-stamping and depositing papers in
drop boxes located at the entrance to the Courthouse.

d. Sealed and Emergency Filings. Sealed submissions in criminal cases and emergency

or sealed filings in civil cases may be submitted via email to the Court for prompt
Case 1:19-cr-00369-APM Document 123 Filed 04/15/20 Page 6 of 7

docketing. Further information about the specific email addresses to be used may be
found on the Court’s website.

e. Payments. Cash payments will not be accepted by the Court during this period of
limited operations, with only credit cards and personal checks accepted as payment
methods. Restitution payments may be made online by following the procedures
outlined at: https://www.ded.uscourts.gov/payment-information. Payments in
bankruptcy matters should be made in accordance with General Order No 2020-2, Jn
re: Proving Further Direction What are the Acceptable Forms of Paymenis in
Bankruptcy Cases and Proceedings in Light of the District Court's Standing Order
No. 20-09, March 18, 2020 (SMT).

f. Certificates of Good Standing. Certificates of good standing for attorneys will

continue to be provided. Requests should be submitted electronically in accordance
with directions posted on the Court’s website.

g. Attorney Admissions. Attorney admission ceremonies scheduled through June 15,
2020 are cancelled. Petitions for admission to the bar of this Court will continue to be
accepted via PACER and will be processed by the Motions Judge without the need
for an in-person hearing referenced i Local Civil Rule 83.8(d). Applicants are
permitted to swear to the oath required by Local Civil Rule 83.8(e) in writing.
Further information, including the written oath form and the monthly deadlines for
submission of petitions for admission, may be found on the Court’s website at:
https://www.ded.uscourts.gov/attorney-admissions-and-renewal-information. Any
applicant, who had previously been scheduled for the hearing and ceremony on April

6, 2020, should submit a written oath form to attorney_admissions@dcd.ucourts.gov
Case 1:19-cr-00369-APM -Document 123 Filed 04/15/20 Page 7 of 7

by April 10, 2020 for the completed petition to be considered by April 30, 2020. The
dates for submission of completed petitions for admission in May and June remain

unchanged. See

https://Awww.ded.uscourts.gov/sites/ded/files/2020%20A tty%20Adm%20Dates.pdf.
Further Orders. Further orders addressing court operations in the exigent circumstances

created by the COVID-19 pandemic will be issued as circumstances warrant.

SO ORDERED.

Date: April 2, 2020

 

 

Chief Judge
